The state of transatlantic relations in the aftermath of the US elections (debate)
- The next item is the report by Mr Millán Mon, on behalf of the Committee on Foreign Affairs, on the state of transatlantic relations in the aftermath of the US elections.
rapporteur. - (ES) Mr President, firstly I would like to thank the shadow rapporteurs, particularly Mr Severin, Mr Lambsdorff and Mr Lagendijk, as well as the Committee on Foreign Affairs and the draftsmen, Mr García-Margallo and Mrs Quisthoudt-Rowohl. I thank them all for the cooperation they have given me in drawing up this report on relations between the European Union and the United States.
In this way, we have managed to produce a report with a broad consensus on an important subject. The report that we will vote on tomorrow therefore constitutes a strong and convincing message from the European Parliament at a very appropriate time. The reason I say that this is an important subject is that it is clear that the European Union and the United States are two very significant actors on the world stage, which need to work together closely, as is right for those sharing the same principles and values, and many of the same interests.
The key message of the report is that we find ourselves at a very opportune time for strengthening the transatlantic relationship. There are three fundamental reasons for this. The first is the new administration in the United States, which is pragmatic, which knows that no country can tackle the global challenges alone and which has aroused great expectations in the general public in Europe and around the world. The second is a stronger European Union that is more able to act externally than the EU of 1995, when the New Transatlantic Agenda was agreed; furthermore, soon it will be an EU buttressed with the Treaty of Lisbon's instruments on foreign policy and defence. The third reason is a new context, featuring global challenges such as the economic crisis and climate change, and no longer only military challenges, as used to be the case.
In facing the new challenges, cooperation with the European Union will be very useful to the United States. This transatlantic relationship should be strengthened in two dimensions: the institutional dimension and the physical dimension, involving cooperation in practice. We should make use of the Treaty of Lisbon in order to strengthen institutional structures: two annual summits, not just one, which the new permanent president of the European Council will attend; the creation of a transatlantic political council, bringing together on a quarterly basis the High Representative - and Vice-President of the Commission - and the Secretary of State; the upgrading of legislators' dialogue by creating a transatlantic assembly; and improvements to the Transatlantic Economic Council. All these improvements will enable coordination to be more intensive and effective; they should be combined in a new transatlantic association agreement, and negotiations should start when the Treaty of Lisbon enters into force.
The report's second objective is to strengthen cooperation in practice. This means setting an agenda to tackle jointly many challenges and conflicts, as well as bilateral issues. In order to produce this joint agenda, the Council and the Commission should in the coming months step up their contacts with the new government in Washington. I am therefore pleased about the summit in Prague on 5 April with President Obama, as pointed out by the amendment tabled by my group.
The report lists several global challenges to which the United States and the European Union should seek a common approach; for example, the economic crisis, effective multilateralism to include emerging powers, the Millennium Development Goals, climate change, the promotion of human rights, etc. It also mentions various regional issues on which we should act in a coordinated manner; these are conflicts such as the one in the Middle East, and the nuclear programmes in Iran and in Afghanistan; relations with Russia and the countries of Latin America are also mentioned. Disarmament and security are further areas in which improved coordination is needed, including the fight against the serious threat of terrorism, which should be conducted in full compliance with international law and with respect for human rights.
Ladies and gentlemen, the report also refers to certain bilateral matters in the sphere of justice and internal affairs, including the problem of visas. It also stresses the need for the transatlantic partnership to enjoy wide support from civil society, particularly from young people. Economic and trade relations are also included in the report, which emphasises that we need to make progress on the integration of the transatlantic market. On these subjects, of course, I have incorporated many suggestions from the Committee on Economic and Monetary Affairs and the Committee on Foreign Affairs.
In conclusion, ladies and gentlemen: I believe that if this report is adopted tomorrow, Parliament will be sending a clear message. We are calling for strengthened European Union/United States relations, including on the institutional level. I believe that this strengthening will benefit both parties and also the international community as a whole.
President-in-Office of the Council. - Mr President, I apologise for being a bit late due to a meeting of the Conference of Committee Chairs here. In fact I arrived only this morning from Washington. I would like to thank you for your invitation to participate in this important and timely debate on transatlantic relations and to thank in particular the rapporteur, Mr Millán Mon, for the valuable and wide-ranging report that I read during my trip with great interest. There is much in the report with which the Presidency, and the Council, can agree.
Whatever our political background, we all know that the transatlantic relationship is vital to our future, to the future of Europe. For six decades, the solid transatlantic partnership has been the leading force for peace, stability and prosperity for Europe and North America, and for the entire world. I claim that this is not just history. This is the best possible agenda for the 21st century, too. The transatlantic relationship allows us to achieve together results which neither partner alone can deliver. I would quote here Vice-President Joe Biden during his first trip to Munich, when he clearly said that America needs Europe and Europe needs America. I think that we can fully understand this kind of statement. When we agree, we can set the terms of the global agenda. When we disagree, it is difficult to take forward any agenda, so the transatlantic relationship allows us to achieve together results which we cannot achieve alone.
Last November's US Presidential election generated an unprecedented degree of enthusiasm, expectation and interest here in Europe. This is because the choice of US President matters to Europeans. President Obama has indicated a new approach to the challenges we face. Many in Europe were attracted to this change and the spirit of change. High expectations were created on both sides of the Atlantic. These expectations represent an opportunity for our mutual cooperation at times when we most need it. But they need to be carefully managed because nothing would be more damaging for our relationship than unfulfilled hopes - and the higher the hopes are, the harder it is to satisfy them.
The new Administration has made an energetic start. As expected, much of the President's agenda has focused on the economic and financial crisis. It was encouraging to see early decisions on Guantánamo - we were talking about that here just a few weeks ago - a renewed commitment to engage on the Middle East, and the convening of the conference on Afghanistan, which will be held on 31 May in The Hague. All these initiatives are what many in Europe have been calling for.
The dialogue with the US has been reinvigorated. From my contacts with the new Administration, including the meetings with Vice-President Biden and Secretary of State Clinton here in Brussels, it is clear that the US wishes to set a new tone with the EU and our partners. I welcome the pragmatic approach which has characterised these early contacts.
While the change of tone is important, it does not of course in itself deliver concrete outcomes. If we are to work constructively together we must review together our policy priorities, and reassess the way in which the transatlantic partnership functions. Your report is a valuable contribution to that process. It is, of course, a process which began on the EU side last year when the foreign ministers discussed transatlantic relations at the two informal meetings in Avignon and Marseille. I think some thanks are due here both to the French Presidency for initiating that and to Portugal, which also played a role. It is a process which will need to continue to be developed over the coming months. An excellent opportunity will present itself next week at the informal meeting of heads of state and government with the US President in Prague. The transatlantic relationship is rich and varied and includes a number of policy areas. I cannot touch on all of them but I would like to highlight those that we would like to address in particular at the forthcoming meeting in Prague.
Firstly, energy security and climate change. These interconnected topics are of concern to a great many Europeans. Energy security is a key priority which needs to be pursued via a comprehensive strategy covering energy efficiency and the promotion of renewable energy resources as well as the diversification of energy supplies, sources and routes. Wherever possible and necessary the EU and US should cooperate in these areas and promote a common agenda. On climate, this year will be critical. The United Nations Climate Change Conference in Copenhagen in late December presents a historic opportunity to revise and widen the application of binding international targets to address climate change.
The EU has established ambitious energy and climate change commitments in advance of the conference. President Obama's statements and appointments in relation to climate change appear to signal an important policy shift, but much hard work lies ahead here. Of course, support from the US on this issue is vital, but it is not enough. We must also secure backing from advanced developing countries such as China.
Secondly, the economic and financial crisis. The current crisis is both severe and global and requires a strong policy response at all levels and across the world. The EU and the US have a particular responsibility in this context, both in terms of the measures they take at home and in terms of international coordination. We must cooperate with the US to ensure that we deliver a coordinated response to the current global crisis and financial problems. We must work together to address the issue of the supervision of the financial system and the reform of international financial institutions. We must also coordinate our policies for enhanced growth and employment. We must make sure that the approaches we choose are compatible and do not give rise to distortions of competition in the transatlantic market place. Much of this will take place in groups such as the G8 and G20, in particular during the G20 summit in London with which President Obama's visit to Europe will start. But it is clear that the transatlantic relationship will be key in setting the wider global agenda.
Thirdly, Afghanistan is a key issue for both Europe and the US. This is a joint problem - terrorist attacks in both the US and Europe have their origins in the region. It is an important, and uneasy, challenge for all European political leaders to explain to their citizens that their own security must be defended in Kabul. Afghanistan was also the main subject of an informal meeting of the EU Troika with Vice-President Biden in Brussels on 10 March. The Vice-President expressed the hope that Afghanistan would remain at the top of the EU agenda. He was clear that the US was looking not just for our support for the overall strategy in Afghanistan, but also for commitment to match that support with concrete resources. Knowing that the question of security of Afghan citizens is of major concern, we have undertaken to increase the size of our police mission in the country. In addition to the EUPOL civilian mission, military police are needed, the 'gendarmeries' which we are talking about. In this respect, sending gendarmerie trainers on site, as an EU contribution to the NATO mission, is an option which the Presidency has been discussing with the freshly appointed Special Envoy for Pakistan and Afghanistan amongst EU countries. I have met Pierre Lellouche from France, for example, and we are also discussing this with Dick Holbrooke. We must also ensure that the conditions are in place for the Presidential elections in Afghanistan to be a success and we must keep the regional aspect in mind, in particular by giving further assistance to the development of sustainable civil government in Pakistan. So this regional dimension is very important and we are taking account of this in addition to the national dimension and then the global one.
Fourthly, a multilateral response will be crucial to address the risk of proliferation of the weapons of mass destruction. The EU and the US have expressed growing concerns about the nuclear activities of Iran in particular and its failure to comply with its international obligations in the nuclear area. The EU and the US together need to ensure that the development of nuclear technology is limited to legitimate, civilian purposes. The best way of achieving this is to establish strong, internationally binding rules, backed by credible verification mechanisms. At the same time the EU and the US are ready to engage with Iran in constructive approaches to this and other problems in the region.
A further challenge that we face is how to work together to strengthen the practical applications of rules-based multilateralism based on our shared values. There is much that we can do together here. I agree with President Obama's sentiment, underlined by both Secretary Clinton and Vice-President Biden, that any choice between security and ideals is a false one. In this respect I welcome President Obama's intention to move towards closure of Guantánamo.
We also welcome President Obama's early engagement in addressing the Arab-Israeli conflict, including the appointment of George Mitchell as the special envoy for the region. A lasting peace that addresses the aspirations of both Israelis and Palestinians is of vital importance to the people of the region and remains a key objective for both the EU and the US. A peace deal also has the potential to deliver wider benefits, not least greater understanding between the West and the wider Islamic world.
I have read with interest the many recommendations in your report regarding the institutional structure of the transatlantic relationship. I very much agree that the institutional links between the EU and US should reflect the importance of the relationship. The initiatives taken by the Czech Presidency serve to underline this point. We have engaged with the US, and the new Administration, at every level from the outset. And in 10 days' time the Presidency will welcome President Obama to Prague for an informal summit with EU heads of state and government. As I have said, this will be an opportunity to assess a number of dimensions of the transatlantic relationship and to confirm our willingness to work together. These discussions will continue, for example, by holding regular informal meetings of the EU and US foreign ministers. I also believe that there is a merit in more regular and close contacts between the European Parliament and the US Congress.
I am grateful to this Parliament for its continuing support for the development of the transatlantic relationship, and in particular for your report. We have a new opportunity this year to develop the relationship further. For this Presidency, and for the Council, the transatlantic partnership has always been of strategic importance to Europe as a whole.
I can assure you that the Czech Presidency is committed to ensuring that it remains at the heart of our wider external strategy and will play a determining role in addressing the many challenges and problems which confront us globally today.
Member of the Commission. - Mr President, EU-US relations have had a positive, fresh start under the new Administration of President Obama. In the Commission we are all working very hard to contribute our fair share to our common reinvigorated agenda. That is also why I appreciate this timely debate. I am pleased that Parliament and the Commission seem to see eye to eye on many priorities here.
We are looking forward to a busy EU-US calendar. My opening remarks will focus on our immediate 'to do' list, but I would also like to stress at the beginning two points with regard to EU-US institutional structures. Firstly, I believe that stronger links between the EU and US legislators are vital for a successful transatlantic partnership. Secondly, I will be following up on the report's recommendations with regard to an overhaul of the New Transatlantic Agenda of 1995.
Like many others, I have already met Secretary of State Clinton on various occasions and I also spoke to Vice-President Biden when he was in Brussels very recently. One thing is clear: this US Administration will look for reliable partners in tackling all the global and regional challenges, and they identify Europe as their partner of choice on reliability. We must seize this opportunity.
But, at the same time, they will also be looking for the European Union to bring specific 'deliverables' to the table - not least on difficult issues such as Afghanistan and the closure of Guantánamo. We must therefore develop clear positions based on our own common interests, and speak with one voice. Let me be clear: this crucial transatlantic friendship is not a one-way street. Europe and the European Union need to deliver.
A strong EU is thus an important partner for the US in tackling global challenges. I believe we should focus initially on a limited number of priorities.
The very difficult state of the world economy is of course the backdrop to all that we do. The prime goal is greater cooperation between the European Union, the United States and other major players on macroeconomic policy and reforming regulation of the financial sector. We must coordinate better to promote a recovery in demand and employment, and we have to ensure that our policies are mutually supporting and do not distort trade. Protectionist elements on both sides of the Atlantic need to be resisted. The European Union and the US should work closely together to implement the outcome of next week's G20 Summit, including developing compatible approaches to reforming the regulation of the financial sector. The last European Council in Brussels made a great step in that direction.
We must also look after the transatlantic economy, which accounts for half of the world's output and trade. Your report very rightly places a heavy emphasis on this issue. We should boost the Transatlantic Economic Council (TEC) to make it more effective in removing regulatory barriers and promoting growth, while at the same time making it more strategic in outlook. The TEC - as it is called - should be able to discuss, for instance, how to avoid a beggar-thy-neighbour policy in national recovery plans.
On climate change: for the first time in a decade, EU and US policies are starting to converge. We should concentrate on getting a deal at Copenhagen in December. We need to lead jointly by example, to get China and India on board in a multilateral agreement and to launch an integrated carbon market as part of the future global market. We both need to promote the message that clean, efficient technologies and 'green jobs' can play a role in economic recovery. President Obama has already rightly emphasised this point. This also means bringing our energy research programmes into closer cooperation and reinforcing our dialogue on energy security - as our President has also said.
With regard to foreign assistance and development policy, both President Obama and Secretary of State Clinton have highlighted their importance as part of a full-scope foreign policy. This plays very much to the EU's strengths as the world's largest donor. We should seek renewed US commitment to the Millennium Development Goals and relaunch EU-US dialogue on development cooperation, with a focus on issues such as aid effectiveness and policy coherence.
The economy is at the top of President Obama's agenda, but the US has also been quick to review the main foreign policy issues.
On Afghanistan and Pakistan: the new Administration agrees on the importance of a more comprehensive policy - to add a civilian surge in parallel to a military surge. The new US emphasis on civilian capacity-building and the regional approach focusing on Pakistan converge with longstanding EU policies. The Commission's efforts in Afghanistan include support for police training, reform of the judiciary and promoting alternative livelihoods in rural areas, for instance to combat drug cultivation. I have also received clear signals of US support - including from Vice-President Biden himself - for our active work in preparation towards a possible EU election observation mission in Afghanistan, provided that security requirements are met. I am actively looking at whether we can provide additional funding in all of these areas. The other day we also discussed it with Richard Holbrooke, the Special Envoy for both Afghanistan and Pakistan. We are looking forward to being at the regional conference in The Hague and also at the conference on Pakistan in Tokyo.
Similarly, in the Middle East we have been asking for closer US engagement from the very outset. We were encouraged by Secretary Clinton's presence at the Sharm el-Sheik Conference and also her active involvement through the first Quartet by her presence. We should discuss how best to engage both the new Israeli Government - and hopefully also a Palestinian national unity government - in order to build a two-state solution. We are encouraged that the Obama Administration wants to engage with the rest of the region, including Syria. We should also work with the US on engaging in Iran - as has already been said - as part of preventing nuclear proliferation in the region, reinforcing our work on both the incentives and sanctions track.
The EU also plays a major role in our eastern neighbourhood. We will stay in close touch with the US on our work to promote democratic and market-oriented reforms in the region, including via the new Eastern Partnership, which pursues the objectives of political association and economic integration with our six neighbours to the east.
We will speak with the US more than in the past about how to engage with strategic partners such as Russia and China, as well as Latin America. Most immediately, I want to ensure that the EU's meeting with President Obama in Prague on 5 April takes the relationship forward in a tangible way, already focusing on concrete results. This will then set the scene for a successful EU-US Summit in Washington, probably in June.
June will also be the occasion to elaborate a renewed transatlantic agenda and a sustainable programme of practical EU-US cooperation.
draftsman of the opinion of the Committee on International Trade. - (DE) Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I should like to start by thanking the rapporteur, Millán Mon, for tabling this excellent report, in which all points needed for fair transatlantic relations have been addressed. This draft resolution on the state of transatlantic relations in the aftermath of the US elections indicates how important these relations are.
According to the Commission's figures, nearly 14 million jobs in the European Union and in the US depend on these transatlantic economic and investment relations. I hope that the new President of the United States, as he said in his pre-election speech in Berlin in July 2008, will set a high value on these relations. As he said at the time, America has no better partner than Europe.
We note in the motion for a resolution that this partnership is also the most important strategic partnership for Europe also. This partnership is indeed the precondition, especially in the current global financial and economic crisis, for meeting global challenges. However, the precondition for a viable transatlantic partnership is that the Americans also acknowledge Europe's justified concerns in transatlantic trade.
We have particularly high standards in the European Union, for example in consumer protection, animal welfare and environmental protection. We also want these standards to be met by products supplied by the US to Europe. I hope that the new president and his new administration will work on introducing these standards in the US. Then we too shall have no problems.
I am convinced that this motion for a resolution will be adopted tomorrow, because I am of the opinion that it contains everything needed for good relations.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (ES) Mr President, I would like to begin by thanking the rapporteur for the work he has done in order to present today to the House a complete, rigorous and extraordinarily timely report.
The Presidency and the Commissioner have referred to the next appointments we have, starting with the London meeting, and followed by Prague, when the European Union and the United States will begin a new relationship, following the election of President Obama.
I would like to focus on the report by the Committee on Economic and Monetary Affairs, which has produced a good piece of work, unanimously adopted, and which is directed towards the following aims.
The first aim is to recover from the crisis. Either we recover together, or we will not recover. At the moment we are seeing the largest fiscal packages that our generation has known since the crisis of 1929. They will have a greater impact and a lower cost to the taxpayer if we are able to coordinate our efforts.
The second aim is to reform the institutional financial architecture - which has shown itself to be unsuccessful in the current crisis - and to reinstate transparency for products, entities and markets. Either we do this together, or we will not be able to do it. As the Commissioner reminded us, we make up the largest economic bloc in the world and we share - as the rapporteur said - values that will allow this rapprochement.
The third aim is the integration of financial markets in order to withstand competition from the emerging markets. In order to do this, it is necessary to bring closer the regulatory markets that make it possible to apply in practice the principle of mutual recognition and better supervision by the authorities on both sides of the Atlantic.
The Commissioner referred to the fourth aim, and put it better than I can: we must jointly resist the temptation of protectionism and it would be a good idea to adopt a common position in the Doha Round.
Finally, Commissioner, but no less importantly, together we must resolve the global imbalances which have been, in large part, at the root of this crisis.
We must create a new international monetary system and it would be a shame if, through not coming to an understanding with our main ally, our voice were to be lost in the global debate.
on behalf of the PPE-DE Group. - (ES) Mr President, the partnership between the United States and the European Union is fundamentally based on values and on enormous economic potential.
The combined product of the two regions amounts to EUR 23 billion, representing 60% of the world's gross domestic product. The two regions account for 60% of world trade and have been able to mobilise 75% of the world's net investment.
The rigorous and balanced report submitted to us by Mr Millán Mon, the rapporteur, could not come at a more timely moment - as he has just said - coinciding as it does with the first visit by the recently elected President of the United States to Europe to participate in the G20 meeting, the 60th anniversary of NATO and the extraordinary summit between the European Union and the United States.
The European Union and the United States must be able to act to consolidate a leadership three aspects of which, in my view, need to be renewed.
Firstly, we should safeguard the principles and values that reinforce this transatlantic alliance.
Secondly, we need greater ambition in the transatlantic dialogue in relation to subjects to which both the rapporteur and the Commissioner alluded: Iran, Iraq, the Middle East, Afghanistan, etc.
Thirdly, we should try to spark a new dialogue on strategic aspects relating to global issues, such as combating poverty, food and energy security, combating climate change, etc.
Mr President, it is very clear that the Europe we wish to establish as a 'power' will not be able to shore itself up against the United States, but instead alongside the United States, as two partners who share a certain vision of the world, some values, and have a mutual respect for each other.
This does not mean, Mr President, that the European Union should issue a blank cheque: it must defend its positions when necessary, as on the issues of the death penalty, the International Criminal Court, the Kyoto Protocol, Guantánamo and laws with extra-territorial effect, and the United States will have to respect the European Union as a factor for stability and balance within the world.
Mr President, the new Secretary of State, Hillary Clinton, summed it up very well - and I am just finishing - when she said, before the Senate's Foreign Relations Committee: 'America cannot solve the most pressing problems on our own, and the world cannot solve them without America'.
on behalf of the PSE Group. - Mr President, the United States of America needs a strong United States of Europe. The European Union needs a strong American Union. Together, the United States and the European Union could be a guarantee for the world's security and stability and offer a pattern for the global order.
This report is not only about enhancing transatlantic relations but also about balancing them. There are asymmetries between the two shores of the Atlantic that negatively affect transatlantic cooperation. Therefore, the strengthening of the political European Union is essential for future cooperation with the United States. It will allow better burden-sharing in observing both parties' international responsibilities.
Between these two objective strategic partners, there is a need for deeper and better-structured relations, as well as the institutionalisation of those relations. The report we are dealing with today recommends a strategic enhanced partnership and the process leading to it. Along those lines, we should look towards establishing a true confederative transatlantic body between us and the United States of America.
At the same time, the consolidation of the transatlantic strategic partnership should offer a new opportunity for advancing cooperation with the third major player in the northern hemisphere, namely Russia. United States-European Union relations should not be seen as a transatlantic alliance against Russia, but as a starting point in establishing a formula for trilateral cooperation with a view to maintaining world security and stability.
To conclude, our priority is not to express our expectations in a self-deceiving way, but to build on realistic assumptions of what the European Union and the United States could deliver, while increasing our capacity to deliver. In this light, we support the recommendation of the report. Allow me, on a personal note, to thank Mr Millán Mon for the great and kindly cooperation he offered us in order to shape these recommendations.
on behalf of the ALDE Group. - Mr President, I would like to speak on the justice and security issues covered in this report, not because I am not interested in the economic aspects but because I only have three minutes.
Clearly there is a vital need for transatlantic cooperation to combat terrorism and major crime, but it must be done in full respect of the rule of law - domestic and international - and of fundamental rights. For data-sharing, though, it must be a robust and binding legal framework of data protection.
The clearest demonstration of the change in approach from President Obama is the intention to close Guantánamo Bay. That is very welcome, and this House has called on Member States to respond positively to a formal request from the US to resettle about 60 low-risk or no-risk former detainees who will not be charged. That request was officially delivered last week on the occasion of the visit of Vice-President Barrot and Minister Langer, and I hope that we see a result soon. I understand it is helped by the willingness now by the Americans to resettle some themselves, such as the 17 Uighurs.
It would also be good if President Obama could go further than his January executive orders and announce the closure of all CIA detention centres and a total end to extraordinary rendition. Full disclosure of what has happened in the last seven and a half years, including the shameful use of the outsourcing of torture, is necessary to ensure that there is no repeat, and especially no repeat of the collusion from Europe.
This report, adopting an amendment I tabled, urges the new US Administration to ratify and accede to the Statute of the International Criminal Court. This would obviously strengthen that court. US abolition of the death penalty would similarly represent global leadership.
The prompt entry into force of the EU-US extradition and legal assistance agreements would boost criminal law cooperation, as well as eliminating the grey area which made extraordinary rendition flights possible. But such cooperation can only be supported if it delivers fair treatment. I have a constituent who is under threat of extradition and decades in a supermax prison because he hacked into the Pentagon computer. It is alarming that he succeeded, but he is a computer anorak, not a terrorist, and he has Asperger's syndrome. The US should drop its extradition request and let him be prosecuted, if at all, in the UK.
Finally I would like to address the subject of the ALDE Group amendments which concern online gambling. It is important to get a swift solution to this dispute, which concerns bans and prosecutions by the US affecting only European Internet gambling operators in illegally selective prosecutions. The US asserts in front of the WTO that all Internet betting is forbidden there, but that is not true. US-based online betting on horse racing, and indeed official state lotteries, are tolerated, but only foreign providers are prosecuted.
I have no particular love for Internet gambling - indeed, it worries me - but discriminatory treatment in brazen defiance of WTO rulings has no place in a healthy transatlantic relationship. By the way, nor do visas, so I hope we will have visa waiver for all EU citizens very soon.
Mr President, there is probably no important international problem which we could solve on our own. I am not only talking about Iran, Iraq or Afghanistan. The very principles of international order are wavering because of international terrorism. The Geneva Conventions need to be reformed, in order to enable a better response to threats not associated with a particular state.
In spite of optimistic declarations, the future of NATO is in question today. If the alliance is to remain the guarantee of our security, European countries must revive their political and military commitment. Our cooperation should, however, be pragmatic - we should admit that America represents a different, but equally valid, model of democracy, and exercise moderation when giving advice about international law, the International Criminal Court or the death sentence.
on behalf of the Verts/ALE Group. - (NL) Mr President, we are on the verge of new relations between the European Union and the United States. We all know how badly those relations were damaged by eight years of George W. Bush in the White House. That is why so many Europeans were pleased to see the election of Barack Obama and his promise of approaching a number of areas in a fundamentally different way. Mr Millán Mon's report brings up all these important issues. Examples of this include the joint approach on climate change and the financial and economic crisis. There are other examples, too, such as the need to follow a new strategy in Afghanistan and Pakistan and the closure of the Guantánamo Bay detention camp. That last issue, Guantánamo Bay, was one of the wrongs that badly damaged the moral authority of the United States around the world. The same applies to issues such as torture and rendition. President Obama intends to bring an end to such practices and that is something that my group, too, warmly welcomes.
There is one other decision, perhaps one that is less obvious, but one that, in my eyes, is also shameful and that needs to be reversed, and reversed as soon as possible. What I am referring to is the refusal by the United States to cooperate with the International Criminal Court (ICC) in The Hague. Worse still, the US Congress took revenge by passing the American Service-Members' Protection Act just a month after the ICC came into being in July 2002.
What exactly does that Act state? The Act prohibits US institutions and citizens from cooperating with, or passing information to, the ICC. It obliges Americans to obtain an international guarantee of immunity before participating in United Nations operations. In other words, it makes it impossible to prosecute them. Countries that are signed up to the ICC can be punished for it and the United States does punish them. Finally, there is the element that caused the most fuss in my own country, the Netherlands, which is the fact that the Act grants the US President all means necessary - the option of using all means necessary - to bring about the release of any US personnel being detained by the International Criminal Court. That is why we in the Netherlands know the Act as the 'Hague Invasion Act'.
We could make a lot of jokes about this, and indeed we have done, and quite rightly so. That can lead us to underestimate the significance of this all, however. This Act was an extremely antagonistic and very symbolic reaction on President Bush's part to the advent of the ICC. What we need now is an equally symbolic but, I hope, very friendly reaction from President Obama. I urge him to revoke this Act and cooperate with the ICC, and I call on the Commission and the Council to also bring this issue to the President's attention when they meet him next week.
on behalf of the GUE/NGL Group. - (CS) Mr President, ladies and gentlemen, I read the report with great interest and I can frankly state that it caused me a certain amount of confusion. The report is made up of 61 points and it is exhaustive but in my opinion very opaque. It completely loses or even fails to include issues which most affect ordinary people in the Czech Republic and in Europe. I can find no definite opinion on the current global economic crisis and the approach of the EU and the US. I can find no position on the war being waged very unsuccessfully by some EU states alongside the US in Afghanistan. The position taken in the report is unaccountably circumspect. What is meant by the call to 'come up with a new strategic concept'? The assertion that 'we welcome the appointment of Richard Holbrook as the sole special envoy to the Pakistan-Afghanistan region' is wholly inappropriate in a report of this kind and is nothing more than a manifestation of back-scratching among the small group of politicians who made the decision to bomb Yugoslavia 10 years ago. There is also a complete lack here of a clear standpoint on the plan to construct elements of the US national anti-missile defence system in Central Europe, which by the way has become a bone of contention in international relations and is sparking off a militarisation programme in space.
Even though the report contains a noticeable shift away from the policy of double standards in relation to Eastern Europe and includes greater emphasis on international law, overall the report looks like a defence document for EU High Representative Javier Solana. The job was well done and there is no need for fundamental changes. The document includes calls to set up two new combined EU-US bodies and a proposal on this. In my opinion literary creations of this sort should not be submitted to the European Parliament. Instead we need a resolution on how to proceed over the fundamental issues affecting the world today.
on behalf of the IND/DEM Group. - (NL) Mr President, I very much share the spirit that pervades Mr Millán Mon's report in relation to the ultimate importance for the European Union of sound transatlantic relations. He is right to refer to truly shared political and social values.
As well as this praise, I also have some critical comments to make. I think it is a shame that it is only in passing that the rapporteur recommends, in paragraph 35, a common transatlantic approach to China. There are no specific proposals, and that during these times of global crisis and in the run-up to the G20 in London, where all eyes will be on the financial reserves and power of Beijing. True, in paragraph 47 the rapporteur does highlight common transatlantic trade interests, such as the enforcement of intellectual property rights. What of the common area of concern - China - Mr Millán Mon?
My second comment relates to the putting into perspective of multilateralism, an idea that has been professed so often in this House. It is only the United States, on the basis of its political will and military capability, that is willing and able to ensure global stability and security. Let us just do a quick comparison with Europe. Europe's task is simply to support Washington in a responsible and dependable way. For me, that is just real transatlantic cooperation, as, while the United States does need Europe, we need to be aware that Europe needs the Americans much more than they need us. Let us take that point on board.
- (CS) Ladies and gentlemen, I congratulate Mr Millán Mon on a useful and inspirational report on the state of transatlantic relations. As there is no time here for a detailed analysis, I would like to make just a few comments. Firstly, the text of the resolution in point B should not state with such certainty that the Lisbon Treaty will come into force. We still do not know that. Secondly, in the sections which talk correctly about the need to reform the international financial system, the World Bank and the IMF, the requirement for reform and strict regulation of rating agencies is missing. These agencies gave banks and insurance companies the maximum positive rating of Triple A even at a time when they were full of toxic assets, de facto bankrupt and paying out billions to their managers. Thirdly, in point 24 a reference is made to the report from a US panel of 16 news agencies on global trends in the period to 2025. I should point out that similar analyses have also been produced in Russia and China but the report does not take sufficient account of these reports. China should anyway receive more attention. I would like to point out that according to the Financial Times last week, the three biggest banks in the world, measured by market capitalisation, are Chinese. China's GDP is catching up with that of the US. The EU should adapt its behaviour accordingly. Fourthly, in points 31 and 32 there is a series of precise plans concerning Russia. There is talk of the need for constructive cooperation, but already in point 33 the EU and the US are called on to develop a joint strategy in respect of six countries of the former Soviet Union where Russian is widely spoken and where there is also a Russian population. Ladies and gentlemen, according to the report, this strategy is to be implemented without the Russian Federation. If so then I fear we are unfortunately not talking about constructive cooperation but about planting the seeds for a series of conflicts and I hope we do not want that.
- (DE) Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, the European Union and its Member States and the United States of America are forces for freedom and democracy. They set greater store by values than almost anyone else in the community of states on this planet.
The United States once again proved during the last elections that they have the capacity for renewal and rejuvenation in this process based on values and democracy. In this global order, as the credit crunch has again shown, it is paramount that we Europeans work more closely with the Americans and link our interests, because only then can we lay down standards and deepen relations between our states.
That is why I consider the report by Millán Mon to be extremely important at this juncture. We must endeavour to push ahead with the Transatlantic Economic Council and apply a policy which removes non-tariff trade barriers, so that we can thus ensure that interests are linked, a transatlantic market is achieved and political relations are thereby also permanently deepened.
We must acknowledge here that this will only happen if the parliaments are involved, because it is only through the parliaments that the majority of regulations can be suitably adapted, and that this process and the proposals in connection with the Transatlantic Legislators' Dialogue and the Transatlantic Assembly are of paramount importance.
Furthermore, it is of decisive importance that we are today developing long-term strategies, that we are in a position to make joint plans and that both sides know what our common interests will be in 10 or 20 years' time, so that we can base our practical policy on them. I also believe that this will give the Czech Presidency a starting point for highlighting this at the meeting with the Americans on 5 April, so that we can achieve a stronger link in the common interest.
One final comment: all this will only work if the European Union is a stronger and more creditable partner, if it has something like the Treaty of Lisbon and acquires freedom of action in foreign policy. I should therefore also like to ask that we protect our interests at this hour and remember that we need to take these steps forward so that we can enter into true partnership with the United States of America eye to eye.
- Mr President, I should like to say a few words about our economic relationship. I should like to thank my colleague Mr Millán Mon for his excellent report.
We need to remind ourselves of what we want to achieve. I mean, it was the European Parliament, with support much later from the Council and the Commission, which came up with this idea of having a stronger economic relationship and creating a transatlantic market. This idea of a transatlantic market was followed by the Transatlantic Economic Council (TEC). Each of those initiatives can only survive if there is strong support from both sides. Having a new government in the United States does not automatically mean that we will have strong support for the Economic Council, since we are occupied with an enormous economic and financial crisis.
Therefore, I would urge both the Commission and the Council to ensure that the Transatlantic Economic Council will be given all the support necessary, because this is not automatically given.
I would just like to remind you of three items on the agenda that are highly important and which we somehow need to solve. One is the trade dispute agenda. This agenda is still very broad, but I would like to concentrate on one subject that is important and this is the Airbus-Boeing case, which is before the WTO and is being postponed continuously. I would urge you to find a solution. It is not on the TEC agenda, but we need to find a solution soon, otherwise we will have difficulty in a major sector.
My second plea is for you to ensure that we will finally have a road map and that we will have transparency on what kinds of items are debated in the TEC. We have asked for this many times. I know the Council is working on it, but we still have not made good progress. We would like to have a hearing on container security on both sides very soon. This was agreed at our last TEC meeting, but a follow-up will be needed.
My last point is: make sure that, on energy-intensive industries, you will bring to the attention of the TEC the idea of identifying a benchmark together. That is the only way the problems in the energy-intensive industries will be solved.
- Mr President, next week the President of the United States, President Obama, will travel to Europe on his first visit overseas to show his commitment towards a transatlantic alliance and dialogue.
With his election as President, he brought hope and change, not only in the United States but for the whole world and also in Europe. It is imperative that the EU set up networks of communication to keep a strong dialogue with the United States on many key issues, like the conflict in the Middle East, the economic crisis and climate change. These issues are global problems and, therefore, they must be discussed with international cooperation, with the United States, the European Union, European states, China, India and all the states in the world.
- (PL) Mr President, the presidential elections in the United States brought in a new era in the history of relations with the country, and a new era in the country itself. I hope that for the United States this will be an evolutionary change, and not a revolutionary one.
I am, however, filled with anxiety by the strange, strengthening relations between the United States and Russia at the cost of international agreements made with some countries in Europe, such as Poland or the Czech Republic, for example on the question of construction of an anti-missile shield, where the United States has gone back on earlier commitments made to these countries. Let us also remember about visas, which the United States still requires in relation to some Member States. This should not be happening in transatlantic relations between the EU and the US.
Strengthening transatlantic cooperation must be a matter of special importance in the fight against terrorism, which must above all be based on respect for international law. As Barack Obama has said, 'No one nation, no matter how large or powerful, can defeat such challenges alone'. Let us also remember this in this Chamber, because often it seems to me that we think the European Union will be able to face this global challenge alone.
- (PL) Mr President, in his document, our colleague Mr Millán Mon, and also the Commissioner and the Minister, have presented possible solutions, strategies and objectives which should guide us in our cooperation with America. I would like to come back to another thought and share it with you.
I think that Barack Obama's election slogan - 'The change we need' - concerns us, Europeans, as well. I am thinking about a change in our attitude towards the USA. On one hand we admire the wealth, economy, science, film, music and freedom of what is historically a young society. On the other hand, there is dislike, and even hostility, especially from many Left-wing Members, to American policy, to American religiousness, and to American capitalism. Paradoxically, Russia is a constant friend, no matter what it does, including the worst attacks, as for example the killing of journalists, and America is a partner dressed in the clothes of an enemy, an enemy which, it is true, did help to liberate Europe from the Nazis, and which was not obliged to make such sacrifices, but did so of its own will. It is perceived as an enemy which helped to rebuild Europe, but in spite of this it has not earned the title of permanent coalition partner.
I am, therefore, talking about appropriate standards and judgments, based on common sense, and not on the only correct and fair ideology, as if it were an echo rebounding from Moscow. Whatever is bad or faulty about the USA must be assessed accordingly, but whatever is good and could help us to realise the objectives of the EU should be appreciated. Cooperation must be based on realities, and at the same time on a stable will to solve problems together. The many statements, the applause, the amendments and entire resolutions proposed by the Left in the last four years and which I have had the opportunity to witness, were often underpinned by a negative, generalised attitude, not necessarily backed up by facts. Allow me one last sentence, Mr President - Barack Obama only became President by the will of the nation, a nation which is worth working with, a nation which protects values that are also important to us.
- (CS) Ladies and gentlemen, Europe and the US are facing a whole series of global problems and global challenges. The financial and economic crisis, the problems of global warming, terrorism, nuclear arms proliferation, unresolved problems and conflicts in the Middle East, Iraq and Afghanistan and many other problems. Neither the EU nor the US can solve any of these problems without the necessary cooperation, such as strategic cooperation and a strategic partnership of the kind that has already been talked about here. A partnership based on shared values of freedom, human and civil rights and democracy, values which have proved their worth over the past 60 years.
With the arrival of the new administration in the US there is an enormous willingness here to cooperate. Some weeks ago a number of us had the opportunity to visit Washington and to speak not only with under-secretaries at the State Department but also with our counterparts in the Congress, the Senate and various scientific institutions. There is a will here to cooperate, to do things together and to resolve matters jointly. So I too would like to join the call for MEPs to enter into much closer and more intensive cooperation with US counterparts.
However, the strategic cooperation of Europe and the US should not be turned against third countries, against partners such as Russia or China. For example, problems of disarmament or nuclear arms control cannot be resolved without the cooperation of Russia. I therefore welcome, for example, the renewal of talks over the START Treaty, and I also welcome the discussions with our Russian partners over the issue of US anti-missile defences in Europe. All of this is important. I would like to conclude by wishing the Czech Presidency success in the forthcoming summit in Prague and by thanking Mr Millán Mon for this report.
- (ES) Mr President, recently Gordon Brown said in a speech in the United States, in Washington, as the first European leader to speak in that capital, that there was no political memory of a time in which Europe was so well-disposed towards the United States. That is certainly true. There has never been so much pro-Americanism, so much Americanism, we could say, within our societies as a whole and, obviously, also within our political, cultural and social elites as a whole.
We ought to take advantage of that fact. This is a common feeling that goes beyond personal sympathy for the new government and which is combined with a broad common agenda on which we can work, and which is here, and is explained very well in the report that we are to vote on tomorrow.
It is also very important, however, to be very aware of the fact that, even though we share many things, our interests are not always the same and that, therefore, in certain spheres, as friends who are now speaking to each other face to face, looking in each others' eyes and able to work together, there are certain areas in which we will continue to differ. This is especially true because we have different societies to serve, and I am talking very specifically about the economic and trade spheres; here there are pending issues that will have to be resolved with the best possible cooperation, but without forgetting the position of each side.
In this context, the European Union must be self-critical about what it should do and what it should improve in order to be credible. We know that once Lisbon is adopted we will have clearer instruments and we will then be able to implement them. Starting right now, however, we must realise that if we wish to earn respect and appear on the United States' radar we must also reform our own way of operating.
- Mr President, I think this is a very important report we have in front of us given the fact that our rapporteur, Francisco Millán Mon, has been able to bring this report from the Committee on Foreign Affairs almost unanimously. I have not known that in the past: all groups actually combining to show that they are in favour of a stronger transatlantic partnership. Indeed, I have noted that, in this report, we now, for the first time, call it the most strategic partnership that we have. We have lots of other ones, but this one is the key one for us in the European Union.
As was mentioned earlier, there is a new tone, but I sense too that this is a tone from the Americans looking to what Europe can do to be a partner in the global system and that we then have to think what we are going to be able to contribute to this process.
I think that the highlight in this debate was you, Madam Commissioner, saying that what we are looking for is a more strategic dialogue, the ability to look at long-term trends, like the NIC report 2025 does; to be able to look further down the road to see that we can share a common analysis together, to be able to come to common action together as a result of that. I suspect this will need some generation within the European Union, perhaps our support in the 2010 budget, to be able to formulate our own long-term thinking - because there is very little long-term thinking, either in the Commission or indeed even in our House, about long-term trends such as is found in the NIC report.
In doing so, we are going to have to find a way to establish a more even playing field for the involvement of Europeans and Americans in these debates. In the past five years we have seen a huge influx of US think tanks into Brussels telling us what we should be doing on particular aspects of policy, but there is very little about Europeans in Washington being able to communicate to the Americans what our ideas are on the shaping of European policy. We need to focus on that to provide the right budgetary input to give that kind of impact, so that we get an even input and feed-in into our transatlantic discussions.
- Mr President, saved from the ashes left by the Bush Administration by the election of Obama, the transatlantic partnership is no longer sufficient to solve the main challenges faced by humanity, but it is still necessary.
Europe must take advantage of this opportunity and articulate with the US the exit strategy for the current global crisis, upholding human security - and that does not only mean reforming the international financial system but regulating the whole globalisation process and investing in a sustainable economy at the global scale.
We need more and stronger Europe to help Obama close Guantánamo, end the secret prisons, and to define an alternative strategy for the security challenges in Afghanistan, Pakistan, Iran and Sudan, and put in place justice and peace for Israelis and Arabs.
We need a stronger Europe and a genuine partnership with the US to achieve the Millennium Development Goals. Only with an EU capable of sharing the burden and assuming its global responsibilities, an EU which is not just the sum of its parts, will we be taken seriously in Washington, be able to influence the policies of the Obama Administration and be in a position to enable the genuine transatlantic partnership that the world still needs.
- (HU) In the speech Barack Obama delivered in Berlin last year, he stated that America has no better partner in the world than Europe. It is high time for us to state as well, that we have no better or more important partner in the world than the United States of America. We need to seek allies among those with whom we share common values and common interests, and not among those who are very far from us.
Europe has no alternative to transatlantic relations. The entire western world is faced with major challenges; international terrorism, proliferation, climate change and the economic crisis. In the face of these, we can only succeed and attain results if we stand together.
As far as the economic crisis is concerned, the temptation of protectionism can be felt in every country. In the United States as well, since as we know, they have announced a 'Buy American' programme. We need to act together against protectionism, for in the end protectionism does not protect us, but is harmful to all.
Great expectations lie ahead of Mr Obama's first visit and tour of Europe. We expect the G20 summit to lay the foundations for a common institutional response, to set out common rules that will enable us to overcome the global economic crisis.
Europe's ambition is to be a significant international actor. The Lisbon Treaty creates the institutional prerequisites for this, but nothing can take the place of political will. We need to assume a greater role in international life, for only then can we achieve our ambitions.
. - (RO) I would like to thank Francisco José Millán Mon for his excellent report on transatlantic relations.
As Members of the European Parliament, we must insist that the European Union and the United States of America develop a common strategy for six states in Eastern Europe: Moldova, Ukraine, Georgia, Armenia, Azerbaijan and Belarus, which are the focus of the European neighbourhood policy, so that specific, long-term results can be achieved in implementing the new Eastern Partnership and with regard to Black Sea synergy. I welcome the inclusion of my amendment on this subject in the report and I would like to thank my fellow Members for supporting this idea.
Another item of particular interest is the rapporteur's proposal to lift visas for all European citizens who want to travel to the United States. All European citizens must be treated equally. It is unacceptable for some of the European Union's citizens to be treated as second-class citizens.
I would like to highlight the specific, important progress that has been made with the aim of obtaining a visa waiver. For example, new biometric passports have been introduced in Romania in January 2009, equipped with chips which store citizens' personal data, containing 50 security elements, 18 more than in current passports. However, I think that biometric passports do not need to be a condition for not being included in the visa waiver programme.
Inclusion of all European Member States in the Visa Waiver Programme must be a priority in the dialogue between the European Commission and the United States.
- (PL) (microphone initially switched off) (...) as President Barack Obama entitles his message at the G20 Summit in London. The economic crisis has become a challenge for the whole world, but is also an opportunity to deepen and to reformulate transatlantic relations. Mr Mon's report shows the strategic aspects of partnership between the European Union and the United States. It gives clear testimony to the importance which the European Parliament attaches to transatlantic relations.
This new chapter in relations between the EU and the USA should also be used to increase the activity of EU institutions in the United States. I am thinking of European institutions, European universities and European foundations. This is the time to reformulate our partnership, for Europe to show in Washington itself and in the United States the potential of today's European Union, the potential of European science, European culture and European civilisation. We should take advantage of the fact that the United States has a new president - a president who is presenting America as Europe always saw it, as a symbol of democracy and liberty.
- Mr President, President Obama said: 'America has no better partner than Europe'. I believe that I speak on behalf of many of us when saying that this notion is mutual. The election of President Obama started a new chapter in transatlantic relations that has suffered serious setbacks. As Vice-Chair of the Delegation for relations with Canada, I even had to witness, at one point, a situation where Canada acted as a mediator between the European Union and the United States.
My second point: I welcome President Obama's commitment to diplomacy with the Islamic Republic of Iran. However, as a supporter of the Friends of a Free Iran, I hope that the democratic opposition of Iran will also be involved. The negotiations with Iran must be transparent in all aspects. This new era in EU-US relations will hopefully extend also to US relations with third countries. Europe's high expectations of President Obama must now be backed by action.
- (SL) The New Transatlantic Agenda was new in 1995. Many things have changed in the years since, which is why we need a new partnership agreement.
Twenty years have passed since the collapse of the Berlin Wall and that event was followed by the historic enlargement of the European Union. During that period we have borne witness to the tragic upsurge in terrorism and to the new threats to peace in the region. Furthermore, we have grown aware of climate change and have faced financial, economic and energy crises. It would be useful if we took stock after the collapse of Communism and viewed the condition of the world with greater sensitivity to the interdependence of global actors. Our closer partnership with the USA should be developed in the context of new challenges and new insights.
We are not dealing with a financial or economic crisis alone. We are also dealing with a global leadership crisis. We need to advance on a number of fronts simultaneously. We will fail to reform the international financial system unless there is progress in the Doha process and unless we are more successful in working towards peace and eliminating poverty.
If we are talking about efficient multilateralism, it needs to be developed in ways that ensure everyone is a winner. 'Yes, we can'.
In that spirit, I am in favour of regular political consultations between the two partners and, in particular, of strengthening the parliamentary dimension of cooperation by establishing a Transatlantic Assembly. As far as the report is concerned, I am particularly pleased by the emphasis placed on eliminating restrictions on investment and transatlantic financial services.
In conclusion, I also welcome the will expressed in the report for closer cooperation as regards space programmes, particularly between the European Space Agency and NASA. This is not to say that I wish to become an astronaut but, rather, that I am interested in new technologies.
- (DE) Mr President, the large majority of people in the European Union, probably the majority of governments in the European Union, and almost certainly the majority in this House, hoped in November that Barack Obama would be elected president. That is a good thing, even if perhaps a little scepticism has crept into some of the speeches during this debate as to whether all this was such a good thing.
Of course Europe must consciously represent its own positions in the future, but the time for malicious comment about the United States is past, because we can no longer conveniently shift everything on to George Bush, and that sets us a task. Policy on transatlantic relations on the part of the European Union, on the part of this Parliament, can no longer consist simply in tossing demands in the direction of the United States; now we must also reply with what we want to contribute in order to make this partnership efficient.
Take for example Afghanistan, which several Members have mentioned. What do we want the European Union to do in order to enhance and strengthen police missions, in order to push ahead with civil support and civil reconstruction in this country? That would be our task as the EU; NATO can take care of the military side. This is something that we must discuss very specifically. What do we have to offer?
- (PL) Mr President, for 50 years after the War, the foundation of thinking on security in western Europe was a close alliance with the United States and the principle that security is indivisible, that the security of the United States is directly connected with the security of Europe. It seems that the end of the Cold War and the indefinite, one would hope, postponement of a possible great conflict in Europe still requires, however, that this principle should not be discredited. On the contrary, it should be upheld and should be the foundation of our thinking on our common security.
Secondly, I would like to refer to what Mr Kuhne said a moment ago. The United States has ended the era of unilateral political action and is ready for dialogue with Europe, and is ready to make joint decisions in partnership with Europe. The question is, are we ready for this, and are we ready to be dependable in implementing those jointly made decisions?
- Mr President, Mr Millán Mon has presented an important and excellent report. Now the question is how to implement it without losing time.
The global economic crisis offers a practical incentive for the world's two largest democracies to join forces on the basis of shared values and similar economic systems, because more than half of the world's GDP is produced by the United States and the EU together. Mr Severin has noted very well the strategic reciprocity that Europe needs a strong United States and the US needs a strong Europe. If these two partners could coordinate their activities better and more efficiently, this would exercise a profoundly positive effect on world stability as well as on so many specific regional problems.
Yes, more interest towards Europe, more flexibility and openness offered by the new US Administration is a welcome opportunity to be used. But it is necessary to remember at any time that relations with the US continue to be the EU's most important strategic partnership. But it is not time for declarations; it is time for implementation and there are three concrete priorities this report is stressing. We call to agree on a common agenda of short- and long-term goals, on global as well as regional issues. We call to replace the 14-year-old relationship with a new transatlantic partnership agreement that should also include an Economic Council, and we call for the creation of a Transatlantic Political Council as well as upgrading parliamentary relations in the form of a transatlantic assembly.
- (ES) Mr President, President Obama's election has ushered in a historic time for the United States, the special importance of which is widely felt and shared in Europe.
President Obama is today on completely the same wavelength as Europe in relation to political action based on the key words of 'reconstruction' and 'recovery'.
The speech given yesterday by Prime Minister Gordon Brown in this Chamber provides clear proof of the mutual understanding that exists. Without a doubt, these words 'reconstruction' and 'recovery' deserve all the proactive leadership possible in view of the current crisis, in the face of which we plan to develop towards a green economy where growth and environmental protection are not at odds with each other, but complement each other perfectly.
We are also, however, seeing a 'reconstruction' and 'recovery' of the bridges between Europe and the United States which had in the last decade suffered damage.
The return of the United States to multilateralism is a very good sign for Europe and makes our objectives of worldwide peace, justice and prosperity more viable. Recent years, however, have also entailed a rift between civil societies on either side of the Atlantic.
We, as the European institutions, should foster interaction of all kinds between organisations, the academic world, communication media and those active in the social sphere to ensure that this breach can be healed.
- (PT) Unlike Mrs Gomes, who spoke a moment ago and said that the transatlantic relationship has been reborn with the election of President Obama, I believe that the news of the end of this relationship was clearly exaggerated. This report once again proves this, and I therefore congratulate the rapporteur.
For a long time Europe and the United States have been allies vital to prosperity, development and globalisation. For a long time Europe and the United States have shared common challenges and even common enemies, although some, particularly on this side of the Atlantic, would hesitate to acknowledge this. For a long time both Europeans and Americans have known what must be done to meet the needs of a world which continues to be unfair, unequal and dangerous and which is now in global crisis.
However, this crisis should not make us backtrack, nor lessen our diplomatic firmness or the political and military commitment consistent with our obligations as allies, nor turn our backs on the collective economy nor allow the reappearance of protectionism, which would be fatal to the recovery of our economies.
At the mercy of an economy that has been opened up on a global scale, Europe and the United States now have firm allies in Japan, India, Brazil and various countries in Asia.
Despite the current crisis, there are many nations in the world that are still looking to our countries and hope one day to live like us. For all these nations, Europe and the United States must once again become the alliance that leads, shares and globalises the economy of prosperity.
That is also why the next G20 Summit is so important, not because it is an opportunity to find out who is closest to Barack Obama, but because it is an opportunity to prove that we can provide answers and leadership: we will cooperate with the new powers on the necessary reforms, but we must be aware that only the economic model based on the creative strength of humankind will allow wealth - and I mean wealth, not greed - jobs and development to be created and the crisis to be overcome.
Mr President, there is no other way, if we want a lasting solution, to generate new jobs or to stand in solidarity with those most in need at this difficult time.
. - (BG) Commissioner, I would like to thank the rapporteur, Mr Millán Mon, for his comprehensive report and for the definitive position expressed on dropping the visa regime.
Four years after negotiations started on lifting visa requirements between the US and the European Union, 80 million Member State citizens still need to queue up and request an American visa in their passports. In spite of the fact that significant results have been achieved so far, the US administration refuses to take the final step and apply the reciprocity principle to the remaining five Member States, and include them in the Visa Waiver Programme.
In our resolution of 22 May 2008, we called for the negotiations on the inclusion of all Member States in the Visa Waiver Programme to be completed before the European elections in June. The lack of progress on this issue until now is concerning, as well as the numerous indications in the press that there will be no real change in US policy.
I would also like to highlight the visit to Washington made last week by Commissioner Barrot, where the negotiations on lifting visa restrictions continued. It is not clear yet what the specific results will be following this visit. I fear that, regardless of the efforts made by the Commission, the objectives we set will not be achieved by the end of this parliament's mandate.
However, I want to mention that unfortunately, some of the actions taken by individual Member States are rather helping our American partners not to view the European Union as a united whole. This is why I am taking the opportunity to call on all European governments to change their policy and take specific steps providing real support for the representatives of the European Commission.
In addition to this, I urge all fellow Members to support the declaration which has been initiated by certain fellow Members, including myself, in favour of the United States lifting the visa regime for citizens of all European Union Member States.
- Mr President, the election of President Obama was met with enthusiasm in both the USA and in Europe, but a great deal is expected of the 44th President of the USA. He faces a range of challenges which no peacetime leader of that nation in living memory has been expected to tackle. He has a financial and economic crisis at home, bordering on a meltdown of financial markets, that has impacted the world economy and is a still a long way from being resolved. He has committed himself to finding a solution for war-torn Afghanistan and for the spill-over effect it is having into Pakistan. He faces the danger of an Iran which is coming ever closer to being a nuclear power.
We believe in a strong transatlantic relationship based on our common values of democracy and the free market economy. We respect the priorities that President Obama and his new Administration have set themselves. We are not offended if the US sees that some of these aims will only be achieved with the cooperation of the US and Russia. Europe is extending an open hand to the United States. Just a few weeks ago in this Chamber we declared our openness to work together to close Guantánamo Bay and resettle former inmates.
Member States from the former Eastern bloc have a particular debt of gratitude to the United States. We were brought into the transatlantic community several years before becoming members of the EU. Poland, for its part, has reflected this gratitude by a willingness to support the US whenever needed, including military engagement in Iraq and Afghanistan. I appeal to the new administration not to take this support entirely for granted. A younger generation of Poles raised in a democracy has quickly forgotten this debt of gratitude. In realising its wider aims, the US should not forget that these loyal allies have sensitivities, especially when it presses the US-Russia reset button.
- Mr President, I wish to offer some cautionary words, particularly to the new Obama Administration. Over the last 60 years, the United States has had a range of attitudes towards European integration. Naturally, it sees this from the perspective of an outsider and may even imagine - erroneously, I believe - that it is similar to America's own historical experience. This is the view encouraged by the dominant federalist tendency in the EU institutions. The danger is that US interlocutors accept the EU's own narrative as fact, rather than as a story presented as a documentary but with a lot of misleading and fictional content.
The US should understand that many of us believe that the EU is heading in the wrong direction and that its aspiration to create a state called Europe does not reflect the wishes of our citizens, rightly attached as they are to the sovereignty of our nations and their ability to elect and remove governments.
Neither is it in the interests of the United States for the freely given commitment of many European countries to coalition to be usurped by a differently minded European Union.
I have to say that I have much respect for Mr Millán Mon and I can approve many of the sentiments in his report, but not its main thrust, which is to elevate the role of the EU as an institution as our unique spokesman in dealings with the United States.
- Mr President, even if Western unity helped us win our independence and end the Cold War, by the time our countries joined both NATO and the EU, transatlantic relations were not in their best shape.
The current crisis and its common challenges - the deterioration of the security environment, the global issues like energy, climate change, nuclear proliferation and the new power centres, the regional issues like the Middle East, Afghanistan, Pakistan, Iran and Africa - require maximum intensification of transatlantic cooperation.
In context, the report makes a positive contribution by primarily suggesting ways to institutionalise those relations, to commonly approach Russia and the six eastern European countries, to achieve the unified transatlantic market, to gradually integrate our financial markets and to extend the US visa waiver programme to all EU Member States.
We cannot fail. The cost for the West would be the loss of initiative in world affairs, possibly for a long time to come.
. - (RO) Bearing in mind the developments over recent years in the European Union, at US administration level and globally as a whole, I think that now is the time for us to review the transatlantic partnership and adapt it to the new realities.
In this respect, I welcome the report from my colleague, Mr Millán Mon, and would like to take this opportunity to congratulate him. This report consolidates in a very useful document Europe's main priorities in its relations with the United States. I am also pleased that the amendments which I suggested have been included in the report.
I would like to make a few observations.
First of all, cooperation in the area of security must continue. The time has come for Europe to make a larger contribution to the theatre of war in Afghanistan where a crucial war is being waged for the future of the region. I would also like to mention that my country, Romania, has provided support to the United States' efforts in both Iraq and Afghanistan.
Secondly, with regard to the energy dossier, I believe that joint action is required to coordinate research efforts and identify new clean energy sources.
As regards relations with Russia, I feel that it is a good moment to adopt a consistent approach in relations between the United States and Europe, on the one hand, and Russia, on the other.
Finally, I would like to welcome the particularly constructive proposals on setting up transatlantic consultation bodies, including for foreign and security policy.
- (ES) Mr President, we ought to shout out 'good news! Good news!'. There has been another miracle by President Obama, who has managed, after many years, to unite this Parliament and the European Union in a common goal, which is to strengthen transatlantic relations.
There was a similar moment in the past when Bill Clinton and Felipe González signed the Transatlantic Agenda in 1995; at that time there was great optimism about the future. Then came the eight black years of Mr Bush's presidency. He fundamentally divided European governments, although public opinion not so much. His government continuously abandoned principles that were fundamental for the European Union, such as multilateralism, support for the United Nations and international legality.
All this is now being rebuilt and we have well-founded hopes for the future of relations between the European Union and the United States. I therefore congratulate Mr Millán Mon on this brilliant report, which comes at such a good time for this strengthening of relations between the two continents.
- (ES) Mr President, I would also like to join in the cries of 'good news!' voiced by Mr Yañez-Barnuevo García because I believe that this report marks a turning-point in relations with the United States.
A good friend said to me recently that she had been in the United States and she had been surprised by the lack of knowledge regarding the new institutions and the new procedures created by the Treaty of Lisbon.
If I had to praise something, to give a very positive assessment to one thing in the excellent report produced by Mr Millán Mon, it is precisely this: that it places transatlantic relations within the orbit of the Treaty of Lisbon for us and sets out all the major mechanisms provided by the Treaty of Lisbon so that the European Union can maintain relations on first-name terms with the United States.
It grants us, as Europeans, the tools we need to be able to articulate this European wish, which was so necessary in the past, continues to be so today and will doubtless be so in the future.
I would like to give my congratulations too to Mr Millán Mon on the excellent report that he has produced.
President-in-Office of the Council. - Mr President, I am grateful for all your contributions and comments in this debate. I am delighted that the European Parliament, the Commission and the Presidency very much share the same view on the most important issues for the strategic dialogue between the EU and the US. I am pleased to have heard strong support for the topics we chose for our first informal meeting with President Obama, namely: firstly, energy security and climate change; secondly, economic cooperation; and, thirdly, cooperation on security and external relations.
I listened carefully to other comments made, such as the need to build a new transatlantic agenda, to deepen cooperation in foreign assistance and development policy, to pursue cooperation in justice and home affairs, to keep up the momentum on the Transatlantic Economic Council, to explore setting up the Transatlantic Political Council etc. We will take them into account as we prepare for the regular EU-US Summit to be held in June.
Those of you who raised the other issues, such as the visa waiver - because not all the EU countries are taking part in that - can remember how, a year ago, my country led efforts on that. It was also the subject of a debate in this Parliament, so I can assure you that we will continue to raise this issue with the US Government as well.
In conclusion, I would like to add the following reflections. It seems clear that the new US Administration has taken on board many of the messages that we have been sending them over recent months and years about the transatlantic relationship. They are now responding. For example, we are now being asked to provide greater strategic input on Afghanistan. It is also clear that strategic input is expected to be matched by a very practical commitment, so I believe that you will remember this when we are discussing our practical contribution to the future Afghan mission. It should come as no surprise for us once we are really engaged in a deep and serious debate. When President Obama said in Berlin last year that America has no better partner than Europe, he was not just making a statement of principle, but also inviting Europe to provide the proof.
Secondly, it is clear to all of us that the challenges we are facing are getting more numerous and more complex. To return to one of my opening points, when the EU and the US agree, we can help set the global agenda. That also means taking our share of leadership and leading others to lend their support and provide means towards the goals set. But to be able to do so and be a credible partner to the US, the EU must speak with one voice to the greatest extent possible.
The Czech Presidency will continue to ensure that the transatlantic partnership remains one of the cornerstones of the EU's foreign policy. I look forward to developing this relationship further as we face new challenges together and I look forward to continued cooperation with this Parliament in doing so.
Member of the Commission. - Mr President, as many have said, this debate has shown that it is a question of how we can implement the most important issues together with such a crucial strategic partner as the United States of America.
Since I made quite a number of very clear and practical remarks at the beginning, I will just make a few concrete remarks now.
First, the role of legislators in, and the institutional set-up of, EU-US relations is very important. In principle, we unequivocally support stronger links between the EU and US legislators. Obviously, the primary impetus for this must come from the law-makers themselves. I know that the European Parliament is ready to do so, and this should also come from Congress. Nevertheless, I suggest that it would be worthwhile for EU legislators also to cultivate more intensive contacts with the Senate, which has a longer electoral cycle, and with Congressmen whose sectoral expertise could advance the agenda of the Transatlantic Economic Council.
The Lisbon Treaty, as and when it enters into force, will then, as has been said, also give the EP a reinforced role in shaping EU-US dialogue, especially on regulatory matters; as has been mentioned, think-tanks will certainly also be very important not only from the US side to us but also from the EU side to the US.
Concerning EU-US institutions, I would caution, first, that the transatlantic agenda should be driven by substance rather than by process. In our first meetings with President Obama, therefore, as I have said before, it will be important to demonstrate the capacity to focus on results.
However, I have taken careful note of your call for an overhaul of the current arrangements under the new transatlantic agenda. I intend to initiate a review of the structures to help them deliver better, and the Commission will come up with due proposals.
Let me also speak briefly on the Transatlantic Economic Council (TEC). Mr Verheugen has already had a meeting with his new US counterpart, Mr Froman, on 23 March 2009. The main issues of the TEC under the new Administration are as follows. Firstly, raising the profile of political strategic issues, while at the same time relieving the burden of more technical matters on the summit agendas. Secondly, the time horizon for a future work programme - here Mr Verheugen wants to set a very long-term perspective, but this has to be weighed against the mandate of this Commission and we need to have some short-term results. Finally, how to deal with pressure from the Member States - to whom we have promised, but not yet delivered, a mid-term programme - to be more involved in the work of the TEC.
Second, I would like to point out that we are a Community which shares values with the US, but there are still things that have to be done. Therefore we will need to continue to encourage the US to sign up to core UN human rights conventions, including those on discrimination against women, and the rights of the child - to name but a few. This includes our position on the ICC, as has been stressed on several occasions with the Bush Administration, but that will be taken up again.
Third, concerning visa waiver and visa reciprocity, which many of you mentioned: we know that, owing to substantive efforts by Member States and at EU level, seven Member States were admitted to the visa-waiver programme in November/December 2008. However, there are still five Member States which do not yet enjoy visa-free travel to the US. We will, therefore, continue to raise this issue.
I can tell you that Vice-President Barrot and the Czech Minister Langer raised the issue again last week in Washington and the US side has generally shown understanding of our position, while stressing at the same time that the action of the Federal Government is based on statutory requirements, which clearly set the framework of future enlargements of the programme and are being monitored closely by Congress. Secretary Napolitano informed us that one additional Member State is getting very close to entering the visa-waiver programme.
Finally, concerning Afghanistan: not only have we already delivered a lot in the past, but, as I have said before, we are ready to contribute to the civilian search, and there will be some additional funding that we will find from our Asia budget for the elections, the police and, most probably, for agriculture because it is important to have additional alternative livelihoods.
I am always open to new ideas, and one example, which is taken up in your report, would be to upgrade the Foreign Ministers' meetings into a Transatlantic Political Council with a heavier focus on strategic themes. As I have said before, we intend to look at revamping the existing transatlantic agenda in that perspective, against the background of the 15th anniversary of the New Transatlantic Agreement in 2010.
rapporteur. - (ES) Mr President, I would like firstly to express my thanks for the speeches and congratulations I have received. What I see as the most important element in this debate is that there is a broad consensus on the importance of relations between the European Union and the United States, as well as on the need to strengthen them, not only through a joint agenda to tackle serious challenges and serious conflicts, but also through new institutional mechanisms.
With one exception, I have not seen any major objections either to the two annual summits or to the establishment of a transatlantic political council, nor, of course, to the improvement or upgrading of the level of dialogue between legislators to a more structured dialogue, a sort of transatlantic assembly, as recommended by the report.
On this point, I also welcome the fact that the Commissioner believed this strengthening of dialogue between the legislatures to be very useful and that neither she nor the Council representative are opposed to this other strengthening of other institutions which I believe is rendered necessary, in large part, by the Lisbon Treaty. This will be very advisable and beneficial for both sides.
I cannot reply within one minute to all the comments that I have heard, but I would like to say, with regard to Russia, that as Mr Severin knows, the report recommends constructive cooperation, but naturally without prejudice to human rights and international law. On China, there are explicit and implicit references, when I speak of involving the new emerging powers in global governance. Naturally - and this is a comment that also refers to a large extent to the amendments which I have received, fortunately few in number - the report cannot deal with every subject.
The report must prioritise; it is already too long and prioritising means choosing, selecting and, at times, discarding. I cannot mix up subjects which are very important with others that, although still important, are less so. The report must be readable. Therefore, as we say in Spanish, it should not 'fall out of your hands' when it is being read, because it is so heavy.
Ladies and gentlemen, I believe that cooperation with the United States is of crucial importance; Prime Minister Gordon Brown reminded us of the fact here yesterday. I believe that by adopting this report tomorrow, Parliament will be doing its duty: to send the signal that we desire and we call for a yet stronger strategic relationship with the United States. The report reminds us - and Mr Elles said this a few minutes ago - that the most important strategic relationship that the European Union has is its relationship with the United States.
I am certain, I hope and I trust that the Commission and the Council will do everything possible in the months and weeks to come, which are so significant, to strengthen this relationship, including through the institutional dimension.
- The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
The election of President Barack Obama may mark the start of a new era in relations between the United States and the European Union, provided that both sides turn good intentions and friendly declarations into more concrete steps aimed at strengthening ties and establishing more effective cooperation.
The economic crisis and current geostrategic climate make it a greater concern to improve transatlantic cooperation as we are jointly faced by serious challenges. The US and EU are linked through a partnership which is fundamentally important to both sides, covering every area of activity, from trade to military alliance.
In these circumstances, I believe that it is paramount to eliminate the final vestiges of discrimination which exist in US-EU relations. The fact that visas for entering the US are still compulsory for citizens from six European Union Member States must be a priority in the dialogue which the Commission and European Parliament conduct with the US authorities in order to achieve equal treatment for all citizens from EU countries, based on complete reciprocity. In this respect, I welcome the inclusion in this report of a request made to the United States to lift visa requirements for the six countries which have not yet been included in the Visa Waiver Programme.
in writing. - "America has no better partner than Europe", declared President Obama in Berlin in July 2008. Europe, on its turn, has no better partner than America. This is the main conclusion and motto that can be drawn from this excellent report.
In the global world of the 21st century, Europe and America face common challenges, but also share the same values and fight for the same ideals. Therefore, all the recommendations of the report to step up EU-US relations are not only welcome, but also strongly needed.
Among them, I find people-to-people contacts to be the true key to lasting relations and cooperation. Therefore, I insist time and again and give my full support to the call on the American administration to entirely lift the visa regime for EU nationals as soon as possible. It is unacceptable that nationals of five EU Member-States still face obstacles and need visas to travel to America. Europe is a united entity, and so should be the approach towards all its citizens, towards all their rights and freedoms.
Let people interact, researchers cooperate and businesses find joint solutions to the current economic crisis. Freedom of movement between the two continents has thus become urgency and should constitute a priority topic already at the Prague meeting on 5th April 2009.
in writing. - In the last 18 years the USA had a lot of vituperation to put up with - and, maybe in the case of the previous Republican Administration, under President Bush, on many occasions for very good reason.
I would like to remind you that without American support and involvement some problems on the European continent would be still hanging in the air. Very often in the previously mentioned period it has turned out that the European Union can become powerless and incapable to solve conflicts that happen at our back door, on our continent.
Without American involvement and the Daytona agreement, maybe there would still be war in Bosnia. And I am sure I do not have to underline enough that the status of Kosovo would be still unclear and therefore highly frustrating not just for the people of Kosovo, but for European powers as well.
In spite of the many shortcomings of the American democracy, they have achieved something that at this point we can only dream of: they have a black president. I put high hopes into transatlantic relations, and I sincerely hope that things will improve for the benefit of both the EU and the USA.